Title: From George Washington to Benjamin Lincoln, 21 March 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            Sir
                            Philada 21st March, 1782
                        
                        In conformity to a Resolve of Congress of the 19th of December last I am to make known to you the number of
                            General Officers which I shall judge necessary to be in the Field in the Main and separate Armies and in different parts
                            of the United States.
                        This at the present moment considering the uncertainty of the operation of the Campaign which will depend not
                            only upon the dispositions of the enemy but upon the advices which we may expect from our Ally in Europe is a matter of no
                            small difficulty. I shall however proceed upon a supposition that we shall continue to keep two Armies in the Field—That
                            under my own immediate command and that under Major Genl Greene to the Southward; And in making my present arrangement I
                            shall confine myself to the Army under my immediate command, because I am not fully enough acquainted with the nature of
                            the southern service to determine what General Officers are requisite and because some of these States, which now have few
                            or no Men in the Field, may, by calling out temporary Bodies of Men in recruiting their continental lines, make up
                            commands for the General Officers belonging to them. 
                        The Infantry under my immediate command consists of the Battalions of the States from New Jersey to New
                            Hampshire both included which, with Hazens Regt, compose Eight Brigades; and which, under the
                            mode in which the Army has been heretofore formed would require Eight Brigadiers and Six Majors General. Four for the Divisions and two for the Wings: But as the Resolve referred to
                            seems to have been founded upon a desire to oeconomize as much as possible and as the Wings of the Army will be so
                            contracted as not absolutely to require more than one Major General to each—I will call for only Three Majors General for the Main Body of the Army Two for the Wings and one for the Reserve or second Line.
                        We are already deficient in Brigadiers and therefore the Duties which I shall now point out must be performed
                            by Majors General and if any reform takes place it must be among the Officers of that Grade.
                        The Light Corps will require a General Officer.West point from its importance can never be left without a General Officer, and one in whose Ability the utmost confidence may be placed.
                        And from the difficulties which we have good reason to expect upon the Northern Frontier a General Officer
                            should be reserved for that contingency.
                        Upon the preceding arrangement we shall want
                        
                            
                                
                                Majs. Genl
                                Brigs. General 
                            
                            
                                For the Brigades
                                 0 
                                8
                            
                            
                                For the Wings
                                2 
                                 0
                            
                            
                                For the second Line
                                 1 
                                 0
                            
                            
                                For the Light Corps
                                 1 
                                 0
                            
                            
                                For West point
                                 1 
                                 0
                            
                            
                                For Northern Frontier
                                
                                     1 
                                
                                
                                     0 
                                
                            
                            
                                
                                6 
                                 8
                            
                        
                        Should we carry on an offensive operation a very considerable Body of Militia must be called in upon the
                            occasion, and as it would be necessary, to make them useful, to put them under the command of General Officers of
                            experience, we ought to endeavour to reserve one or two for such an event. I know it may be said, in answer to this, that
                            the General Officers, who may be deranged at present, may, under the Resolve, be called again into service, if wanted: But
                            upon considering that matter properly we shall find that no great dependance can be put upon the services of an Officer
                            for the remainder of the Campaign who has been deranged at the commencement of it—He will have retired home— He may have made dispositions for remaining at home, and he might
                            think it hard to be called off suddenly from plans which he may have entered upon upon a supposition that his services
                            would not be again required, at least for the Campaign.
                        Let us now, upon a comparative View of the number of General Officers not assigned already to particular
                            duties, with the number required upon the lowest calculation, see whether any reform can be admitted and whether, if any,
                            it will not be so small as not to merit the public attention.
                        
                            
                                Majors General
                                
                            
                            
                                Putnam
                                Incapable of service on acct of 
                            
                            
                                
                                Health. 
                            
                            
                                Gates
                                
                            
                            
                                Heath
                                
                            
                            
                                Lincoln
                                Secretary at War
                            
                            
                                Stirling
                                
                            
                            
                                McDougall
                                
                            
                            
                                Parsons
                                
                            
                            
                                Steuben
                                Inspector General
                            
                            
                                LaFayette
                                
                            
                            
                                Howe
                                
                            
                            
                                Du Portail 
                                Command of Engineers
                            
                            
                                St Clair
                                Included here because it is
                            
                            
                                
                                probable that he will come to the
                            
                            
                                
                                Northward. 
                            
                            
                                
                                
                            
                            
                                Brigadiers General.
                                
                            
                            
                                Knox
                                Commanding Artillery
                            
                            
                                Hand
                                Adjt General
                            
                            
                                James Clinton
                                
                            
                            
                                Glover
                                
                            
                            
                                Patterson
                                
                            
                            
                                Huntington
                                
                            
                            
                                Starke
                                
                            
                            
                                Hazen
                                
                            
                        
                        From the foregoing it appears that for the Army under my command Six Majors General and Eight Brigadiers are
                            wanting upon the lowest Calculation and that we have Eight Majors General and six Brigadiers not already attached to
                            particular duties—Whether therefore, all circumstances considered, the two supernumerary Majors General may be dispensed
                            with is left with you to determine. I have the honor to be &c.
                        
                            P.S. Brigadier Genl Irwine commands at Fort Pitt by order of Congress.
                        

                    